FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DULLA SINGH,                                      No. 10-73008

               Petitioner,                        Agency No. A079-290-290

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Dulla Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s second motion to

reopen as untimely and number-barred because the motion was filed nearly five

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed

to establish changed circumstances in India to qualify for the regulatory exception

to the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi,

597 F.3d at 988-89 (evidence of changed circumstances must be qualitatively

different from what could have been presented at prior hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-73008